               Case 5:17-cr-00385-FB Document 60 Filed 07/29/21 Page 1 of 1


                                                                                     Li29
                             UNITED STATES DISTRICT COURTe
                                     WESTERN DISTRICT OF TEXAS
                                       SAN ANTONIO DIVISION                          U




USA                                                 §
      Plaint   ff                                   §
                                                    §
VS.
                                                    §   Case Number: SA: 1 7-CR-003 85(1 )-FB
                                                    §
(1) Christopher Michael Suniga                      §
      Defendant




      ORDER SETTING IN-PERSON PRELIMINARY REVOCATION
                          HEARING

                    IT IS HEREBY ORDERED that the above entitled and numbered case is set for
09:30 AM, in Courtroom C, on the 4th Floor in the John H. Wood, Jr. United States
Courthouse, 655 East Cesar E. Chavez Boulevard, San Antonio, TX on Thursday, August
12, 2021.

             IT IS FURTHER ORDERED that the Clerk of Court shall send a copy of this order
to the defendant, counsel for defendant, the United States Attorney, U.S. Pretrial Services, United
States Probation Office. Further, counsel for the defendant shall notify the defendant of this
setting. If the defendant is on bond, he/she shall be present.


                    IT IS SO ORDERED this 29th day of July, 2021.




                                                  ELIZAB4TH S. ("BETSY")STNEY
                                                  UNITED STATES MAGIST   E JUDGE
